

116 HR 694 IH: To designate the facility of the United States Postal Service located at 40 Fulton Street in Middletown, New York, as the “Benjamin A. Gilman Post Office Building”.
U.S. House of Representatives
2019-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 694IN THE HOUSE OF REPRESENTATIVESJanuary 22, 2019Mr. Sean Patrick Maloney of New York (for himself, Mr. King of New York, Mr. Espaillat, Mr. Higgins of New York, Mr. Serrano, Miss Rice of New York, Mr. Morelle, Mr. Zeldin, Ms. Meng, Mr. Tonko, Mr. Katko, Mr. Delgado, Mr. Engel, Ms. Velázquez, Mr. Jeffries, Mr. Suozzi, Mr. Rose of New York, Mr. Brindisi, Mr. Reed, Mrs. Carolyn B. Maloney of New York, Ms. Clarke of New York, Ms. Ocasio-Cortez, Mr. Collins of New York, Ms. Stefanik, Mr. Meeks, Mrs. Lowey, and Mr. Nadler) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 40 Fulton Street in Middletown, New York, as the Benjamin A. Gilman Post Office Building. 
1.Benjamin A. Gilman Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 40 Fulton Street in Middletown, New York, shall be known and designated as the Benjamin A. Gilman Post Office Building. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Benjamin A. Gilman Post Office Building. 
